DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reason for Allowance
Claims 22-40 are allowed. 

The following is an examiner’s statement of reasons for allowance: the prior art of record teaches that process 400 for training video and sentence mapping matrices and LSTM-type RNN using one example video/sentence pairs. An administrator of the training can verify that a sentence 404 of a pair is a good match with a video 402 of the pair. Video V 402 can include N sample frames/clips and an input textual sentence S, where S={w.sub.2, w.sub.2, . . . , w.sub.N.sub.s}, can include N.sub.s words. v ∈  .sup.D.sup.v and w.sub.t ∈  .sup.D.sup.w can denote D.sub.v-dimensional visual features of a video V and the D.sub.w-dimensional textual features of the t-th word in sentence S, respectively. D.sub.w×N.sub.s matrix W ≡ [w.sub.1, w.sub.2, . . . , w.sub.N.sub.s] can represent a sentence. Each word in the sentence can be a column vector of the matrix. s can be a feature vector that can represent a sentence as a whole. The administrator can select the descriptive sentence 404 for depicting the main contents of the associated video 402, for example US publications 20170150235. However, the prior art of record fails to show the limitation of claims 22, 31, and 40, “obtain a first output from a first recurrent neural network, the first sequential input being of a first modality and obtain a second output from a second recurrent neural network, the second sequential input being of a second modality, and process the first output and the second output to obtain a correlation of the first and second sequential inputs”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536. The examiner can normally be reached 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN JIA/
Primary Examiner, Art Unit 2667